        Case 1:18-cv-02637-LGS-SDA Document 219 Filed 03/10/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        3/10/2021
    SM Kids, LLC, as successor-in-interest to
    Stelor Productions, LLC,
                                                                    1:18-cv-02637 (LGS) (SDA)
                                     Plaintiff,
                                                                    ORDER
                         -against-

    Google LLC et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

          WHEREAS, the Court issued an Opinion and Order, dated February 23, 2021 (“February

23 Opinion”), addressed to issues of attorney-client privilege (ECF No. 206); and

          WHEREAS, on March 9, 2021, Defendants timely filed objections to my February 23

Opinion (see ECF Nos. 214-18); and

          WHEREAS, on March 9, Defendants for the first time cited to language in the New York

Court of Appeals opinion in Ambac Assur. Corp. v. Countrywide Home Loans, Inc., 27 N.Y.3d 616,

624 (2016), that “statements made to the agents or employees of the attorney or client . . . retain

their confidential (and therefore, privileged) character, where the presence of such third parties

is deemed necessary to enable the attorney-client communication[.]” Id. at 624; 1 and




1
 Defendants also cite in their objections to the New York Court of Appeals opinion in People v. Osorio, 75
N.Y.2d 80 (1989). However, in a decision prior to Ambac, the New York Commercial Division noted that
“[r]elying on Osorio, Courts have applied the attorney-client privilege to communications of one serving
as an agent of either attorney or client. . . . Osorio [does] not state . . . that the attorney-client privilege
will attach to third-party communications only where the participation of the third-party is necessary in
order to facilitate the provision of legal advice.” Lehman Bros. Intern. v. AG Financial Products, Inc., No.
653284/2011, 2016 WL 392709, at *4-5 (N.Y. Sup. Ct. Jan. 11, 2016) (citations and internal quotation
marks omitted).
      Case 1:18-cv-02637-LGS-SDA Document 219 Filed 03/10/21 Page 2 of 3




       WHEREAS, while the Court relied upon other portions of the Ambac opinion in issuing its

February 23 Opinion, the Court overlooked the language cited by Defendants in their March 9

objections; and

       WHEREAS, the foregoing language in Ambac causes the Court to believe that further

submissions are necessary with regard to the issue of the attorney-client privilege as applied to

agents of the client, and as applied to certain of the exemplar documents, and that the Court

needs to amend its February 23 Order.

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. The February 23 Opinion (ECF No. 206) is hereby VACATED.

       2. No later than March 17, 2021, Plaintiff may submit legal argument regarding the

           foregoing language in Ambac, as well as evidence and/or legal argument as to why

           the presence of agents was required on the following exemplar documents to enable

           the attorney-client communication: Doc. No. 20201106_817-000022018, Doc. No.

           ID20201106_817-000057003, Doc. No. 20201106_817-000052461, Doc. No.

           20201106_817-000052477-78, Doc. No. 20201106_817-000066660, Doc. No.

           20201121_546-000019059,         Doc.       No.   20201121_546-000019983;   Doc.   No.

           20201106_817-000033649, Doc. No. 20201106_817-000033650 and Doc. No.

           20201106_817-000033669. No later than March 22, 2021, Defendants may submit a

           response to any submission from Plaintiff.

       3. The parties shall appear for a telephone conference with the Court on

           Thursday, March 11, 2021, at 5:00 p.m. to discuss what additional privilege issues

           may be further addressed between Plaintiff and Defendants and submitted to the

           Court so that such issues may

                                                  2
    Case 1:18-cv-02637-LGS-SDA Document 219 Filed 03/10/21 Page 3 of 3




         be addressed in the Amended Opinion and Order that the Court intends to issue. At

         the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-

         0479) and enter access code 6489745. It is the Court’s intention to address all the

         overarching privilege issues in its Amended Opinion and Order so that any objections

         the parties wish to make to Judge Schofield from the Court’s privilege rulings can be

         made and decided a single time.

SO ORDERED.

DATED:        New York, New York
              March 10, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                              3
